DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2022 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection presented in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable under Shearer (US 2008/0231628; hereinafter "Shearer '628") in view of Taylor et al. (US 2020/0262427; hereinafter "Taylor").
Regarding claim 1, Shearer '628 discloses A system for generating a path for navigating an environment ("artificial intelligence path finding," para. 8), the system comprising: a bounding volume hierarchy, BVH, generation unit operable to generate a BVH comprising a plurality of bounding volumes representing one or more objects in the environment ("a spatial index partitions a three-dimensional scene based on a spatial or bounding volume hierarchy," para. 77); a BVH analysis unit operable to identify information about the geometry of the environment from the BVH ("The spatial index may contain nodes corresponding to bounding volumes which partition the three-dimensional scene … perform ray-primitive or ray-object intersection tests to determine if the initial ray intersects a primitive or an object within the three-dimensional scene," para. 141); and a path planning unit operable to generate a path through the environment in dependence upon the identified geometry ("find a path between a starting point and an ending point in a three-dimensional scene containing obstacles," para. 140), wherein the BVH analysis unit and the path planning unit operate to select bounding volumes from one or more BVH levels for identifying information about the geometry ("perform ray-tracing using a spatial index to determine if the ray intersects any objects within the three-dimensional scene," para. 25), and determine from which BVH levels bounding volumes are to be selected in dependence upon one or more characteristics of the environment ("continue to partition bounding volumes into smaller bounding volumes when the bounding volume contains, for example, more than two primitives," para. 60; a number of objects in an environment is a characteristic of the environment, which affects the partitioning of the BVH, which affects which levels are ultimately traversed by the BVH analysis & path planning algorithm).
Shearer '628 does not disclose determining from which BVH levels bounding volumes are to be selected such that a bounding volume corresponding to a destination position within the environment is reduced, or a different BVH level is selected, as a navigating object approaches the destination position.
such that a bounding volume corresponding to a destination position within the environment is reduced, or a different BVH level is selected, as a navigating object approaches the destination position ("an occupancy map 318 … may be initially populated with voxels 802 generated based on coarse terrain data …the leader vehicle 102 may be some distance from a landing zone 800, such that a coarse resolution is adequate while allowing for fast data transmission and path planner processing," para. 87; "The follower vehicle 104 may not require the maximum resolution occupancy map 318 until within a select distance (e.g., from a landing zone approach path)," para. 93).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Taylor to the bounding volume hierarchy of Shearer '628.  The motivation would have been "for fast data transmission and path planner processing" (Taylor, para. 87).
Regarding claim 2, the combination of Shearer '628 and Taylor renders obvious generate the BVH such that it is also able to be used for a raytracing process ("the physics engine or the image processing system may have created the spatial index for physics simulation purposes or image processing purposes," Shearer '628, para. 142).
Regarding claim 8, the combination of Shearer '628 and Taylor renders obvious determine the levels in dependence upon one or more characteristics of the navigation to be performed (e.g. a characteristic of the navigation to be performed would be the start and end points, and those points determine which BVH regions having certain hierarchical levels are necessary to traverse).
Regarding claim 9, the combination of Shearer '628 and Taylor renders obvious generate a bounding volume representing a destination in the environment that does not correspond to an object in the environment (e.g. destination 1815 of Fig. 18 of Shearer '628, which would be included in the BVH and therefore represented by a bounding volume, is not disclosed as corresponding to any object).
Regarding claim 11, the combination of Shearer '628 and Taylor renders obvious wherein the environment is a real environment, a virtual environment, or comprises elements of both ("control various characters in a video game," Shearer '628, para. 134). 
Regarding claims 13 and 14, they are rejected using the same citations and rationales set forth in the rejection of claim 1.
Regarding claim 15, the combination of Shearer '628 and Taylor renders obvious wherein the one or more characteristics include one or more of a rule relating to the environment and a rule relating to an object to take the path ("finding a un-obscured path between a starting point and an ending point in a scene containing obstacles," Shearer '628; e.g. a rule would be to avoid collisions with obstacles).

Claims 3, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer '628 in view of Taylor, and further in view of Caulfield et al. (US /0180499; hereinafter "Caulfield).
Regarding claim 3, the combination of Shearer '628 and Taylor does not disclose generate a BVH comprising separate trees for each of the respective uses.
In the same art of using a spatial index for path finding and raytracing, Caulfield teaches generate a BVH comprising separate trees for each of the respective uses ("mixed and augmented reality application may involve the occlusion of virtual geometry on top of or in place of physical geometry, which may enabled or enhanced using a volumetric data structure representing the virtual geometry as mapped to the physical geometry (which may be represented by a separate volumetric data structure)," para. 155).

Regarding claim 4, the combination of Shearer '628 and Taylor does not disclose assign flags to one or more bounding volumes or BVH levels to indicate use for generating a path and/or raytracing.
In the same art of using a spatial index for path finding and raytracing, Caulfield teaches assign flags to one or more bounding volumes or BVH levels to indicate use for generating a path and/or raytracing ("an improved voxel descriptor (also referred to herein as 'volumetric data structure') may be provided to organize volumetric information … two 1-byte reserved fields R1 and R2 that may be application specific and can be used to store, for example, acoustic reflectivity for audio applications, rigidity for physics applications, object material type, among other examples," para. 90; "an L0 entry of a volumetric data structure may be read to identify operations which may be skipped or fast-tracked based on the absence of geometry within L0 voxels corresponding to a given frame. Alternatively, the presence of geometry in a voxel may also allow jobs to be culled, based on identifying (e.g., in a rendering application) that geometry of voxels representing a foreground of a frame block other geometry behind this geometry," para. 163).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Caulfield to the combination of Shearer '628 and Taylor.  The motivation would have been to increase efficiency by allowing the system to quickly identify relevant information.
Regarding claim 12, the combination of Shearer '628 and Taylor does not disclose generate the BVH in dependence upon image and/or sensor data indicating one or more real-world properties.
In the same art of using a spatial index for path finding and raytracing, Caulfield teaches generate the BVH in dependence upon image and/or sensor data indicating one or more real-world properties ("generate and/or use sparse volumetric data …. A volumetric representation of an object may be captured using an optical sensor," para. 73).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Caulfield to the combination of Shearer '628 and Taylor.  The motivation would have been to increase the flexibility of the system by allowing for additional types of input data to create the bounding volume hierarchy.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shearer '628 in view of Taylor, and further in view of Shearer et al. (US 2008/0088619; hereinafter "Shearer '619").
Regarding claim 5, the combination of Shearer '628 and Taylor does not disclose utilise information relating to the BVH traversal during raytracing for path planning, and/or is operable to output information about BVH traversal during path planning for use during raytracing.
In the same art of BVH traversal, Shearer '619 teaches utilise information relating to the BVH traversal during [a first traversal] for [a second traversal] ("traversing the spatial index by taking branches from internal nodes until a leaf node is reached … recording a history of traversal of the first ray; issuing a second ray into the three dimensional scene; pre-fetching information defining bounded volumes intersected by the first ray based on the history of traversal of the first ray," para. 14).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Shearer '619 to the combination of .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shearer '628 in view of Taylor, and further in view of Ryde et al. (US 2019/0017838; hereinafter "Ryde").
Regarding claim 10, the combination of Shearer '628 and Taylor does not disclose generate a plurality of candidate paths, and wherein the system comprises a path selection unit operable to select a path for navigation from amongst the plurality of candidate paths in dependence upon one or more predefined rules.
In the same art of path planning, Ryde teaches generate a plurality of candidate paths and select a path for navigation from amongst the plurality of candidate paths in dependence upon one or more predefined rules ("selects one of the candidate trajectories as a selected trajectory for controlled movement … based on defined mission criteria," para. 30).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Ryde to the combination of Shearer '628 and Taylor.  The motivation would have been to "determine which of the plurality of candidate trajectories is most likely to be collision-free" (Ryde, para. 29). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN MCCULLEY/Primary Examiner, Art Unit 2611